Citation Nr: 1804084	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-38 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1970 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

Appellate review of this appeal was conducted under the Pre-Hearing Conference (PHC) Pilot Program.  The Veteran initially requested a Board hearing in his October 2014 Form 9, but withdrew his request so that his appeal could be considered under the PHC program.  See December 2017 Correspondence.  


FINDINGS OF FACT

1. In an unappealed October 2010 decision, the RO determined that the Veteran had failed to provide new and material evidence to reopen his previously denied claim for service connection for bilateral hearing loss.

2. Evidence received since the October 2010 rating decision is not duplicative of evidence previously submitted and considered on the merits, and the evidence, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim for service connection for right ear hearing loss.

3. The Veteran's diagnosed right ear sensorineural hearing loss had its initial onset in service or is otherwise shown to be etiologically related to service.






CONCLUSIONS OF LAW

1. The October 2010 rating decision that denied reopening the claim for service connection for hearing loss is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 20.1103 (2017).

2. New and material evidence sufficient to reopen the Veteran's claim of service connection for right ear hearing loss has been received.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

3. The criteria for service connection for right ear hearing loss have been met.  38 U.S.C. §§ 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although the RO adjudicated the right ear hearing loss issue on the merits, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has listed the issue on the title page as whether new and material evidence has been submitted to reopen the claim for service connection.  It is also noted that the appealed August 2014 decision denied reopening the claim for service connection for left ear hearing loss.  However, the Veteran did not appeal this portion of the decision.  His notice of disagreement (VA Form 21-0958) specifically referenced right ear hearing loss.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for bilateral hearing loss was initially denied in an October 1981 decision.  The basis of the denial was that hearing loss was not shown by the evidence of record.  Then, by a rating action dated in October 2010, the RO determined that the Veteran had failed to submit new and material evidence to reopen his previously denied claim for service connection for bilateral hearing loss.  The RO found that the Veteran still had not provided evidence of a current hearing loss disability for VA purposes.  He did not appeal that decision, nor did he submit any new and material evidence within a year of receiving it.  The decision therefore became final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  

The Veteran filed a petition to reopen his claim for service connection for hearing loss in February 2014.  The evidence added to the record since the October 2010 rating decision includes a May 2014 VA examination report showing a diagnosis of right ear sensorineural hearing loss.  This evidence is new, because it was not of record at the time of the October 2010 decision.  The evidence is also material, because it indicates a diagnosis of a current disability.  The evidence received is presumed credible, is neither cumulative nor redundant of the evidence of record, and raises a reasonable possibility of substantiating the Veteran's claim.  As such, the Veteran's claim must be reopened.

The Board notes that military personnel records were associated with the Veteran's file following the October 2010 decision.  The personnel records were not reviewed in the October 2010 decision.  Nevertheless, the association of the records does not require de novo consideration, because they were not relevant to the decision.  The October 2010 decision denied service connection due to the absence of a current disability; as the personnel records do not contain a diagnosis of hearing loss for VA purposes, they would be irrelevant to the outcome of the decision.  Indeed, as service connection for tinnitus had already been granted, the Veteran's history of in-service noise exposure had already been conceded.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) a current disability; (2) a disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The May 2014 examination report shows a diagnosis of right ear sensorineural hearing loss meeting the threshold requirements for hearing loss under 38 C.F.R. § 3.385.  Element (1) of Shedden has been met.

The Veteran attributes his current hearing loss to in-service exposure to aircraft noise.  See May 2014 Correspondence.  His DD-214 documents his military occupational specialty of aviation structural mechanic.  The Veteran's reports of in-service noise exposure are credible and sufficient to satisfy element (2) of Shedden.

Turning to Shedden element (3), the record does not reflect in-service treatment or diagnosis of right ear hearing loss for VA purposes.  Significantly, however, an October 1972 report of medical history completed within one year of separation notes the Veteran's complaint of hearing loss.  This indication of hearing loss is supported by the Veteran's lay statements.  He reports experiencing a shift in hearing acuity while in service that has progressively worsened over time.

Taken together with the circumstances of the Veteran's service, the totality of the evidence supports the finding that the onset of his current right ear hearing loss disability occurred during service, and that the symptoms of his hearing loss have progressed to this time.  The Veteran is entitled to service connection for his right ear hearing loss.  

The Board has considered the August 2014 and October 2015 VA medical opinions concluding that the Veteran's right ear hearing loss is not related to service, or caused or aggravated by his service-connected tinnitus.  However, there is no indication that consideration was given to the Veteran's lay history of hearing loss since service.  The opinions are therefore inadequate and outweighed by the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).


ORDER


New and material evidence having been received, the claim for service connection for right ear hearing loss is reopened.

Entitlement to service connection for right ear hearing loss is granted.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


